Citation Nr: 1205054	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

Appellant & Son-in-law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in May 2011 when, in pertinent part, the Board reopened the claim for service connection for bilateral hearing loss, granting service connection for left ear hearing loss, and remanding the issue of service connection for right ear hearing loss for additional development based on de novo review.  

The Board notes that the matter of service connection for tinnitus was also addressed in the Board's May 2011 decision, wherein service connection for tinnitus was awarded.  Nevertheless, an August 2011 supplemental statement of the case (SSOC) readjudicated (and denied) the issue of service connection for tinnitus despite the fact that such issue had already been granted in the Board's May 2011 decision.  The matter is therefore referred to the RO for corrective action (to reflect the Board's adjudication of the matter).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As was noted in the Board's May 2011 remand, the Veteran was subjected to noise trauma in service, and he has a right ear hearing loss disability by VA standards.  See October 2002 and May 2010 VA audiometry.  The remaining criterion for establishing service connection for the right ear hearing loss disability is whether there is competent evidence that such disability is related to noise trauma in service, which is a medical question.  
As was further noted in the Board's May 2011 remand, the October 2002 and May 2010 VA audiological evaluations are inadequate as they suggest, but are inconclusive, as to whether the Veteran's right ear hearing loss disability originated in service (and was aggravated thereafter).  Obert v. Brown, 5 Vet. App. 30 (1993).  

Consequently, the May 2011 Board remand instructed the RO to arrange for the Veteran to be examined by an audiologist or otologist to provide an advisory medical opinion to supplement the opinions provided on the October 2002 and May 2010 examination reports.  The examiner was asked to explain the rationale for the opinion provided.  

In June 2011, a Board-certified medical expert in otolaryngology, after review of the claims file, opined that "the majority of [the Veteran's] current hearing loss in both ears is not service related."  Such an opinion is not responsive to the Board's instructions as it is merely a conclusion with explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The medical expert did not identify any intercurrent causes to which the right ear hearing loss is more properly attributable.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Hence, the June 2011 VA examiner's opinion is inadequate.  

Accordingly, the Board finds that the Veteran should be afforded another advisory medical opinion to determine the etiology of his right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file to an audiologist or otologist (other that the June 2011 provider) for review and an advisory medical opinion to supplement the opinions provided on October 2002 and May 2010 examination reports.  The consulting medical provider should note the opinions offered by the October 2002 and May 2010 examiners, and offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right ear hearing loss is causally related to his service, including as due to his exposure to noise trauma therein.  The provider must explain the rationale for the opinion (and is asked to specifically comment on the October 2002 examiner's opinion that the Veteran's hearing loss originated in service).  

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


